Quinn, Chief Judge
(dissenting):
As the majority note, the sentence procedure followed in this case was the same as that in United States v Pryor, 19 USCMA 279, 41 CMR 279 (1970). It is appropriate to note also that, while the accused was subject to a dishonorable discharge and confinement at hard labor for thirty-six years, the court-martial imposed a sentence including a bad-conduct discharge and confinement at hard labor for one year. The leniency of the sentence (United States v Pierce, 19 USCMA 225, 41 CMR 225 (1970)), and the reasons specified in my dissent in Pryor, lead me to conclude that the accused was not prejudiced by the irregular sentence proceedings. I would, therefore, affirm the decision of the Court of Military Review.